Citation Nr: 0941751	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from December 1969 until 
September 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

In March 2007, the Veteran testified before a Decision Review 
Officer (DRO). A copy of the transcript is of record.

In a November 2005 statement in support of claim, the Veteran 
raised claims of entitlement to service connection for 
hypertension, a spot on the liver and a cyst or knot on his 
left testicle.  These issues have not yet been adjudicated.  
Thus, they are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the Veteran under VCAA.  Specifically, it is found 
that stressor development is required, as will be explained 
below.

The claims folder here contains VA clinical records 
reflecting psychiatric treatment.  A report dated in 
September 2005 shows a diagnosis of anxiety and a February 
2006 report diagnosed antisocial personality disorder and 
depression.  The February 2006 report ruled out a diagnosis 
of PTSD.  

In order for service connection to be warranted for PTSD, a 
diagnosis of PTSD must be demonstrated and it must be 
predicated on an in-service stressor. Here, the record does 
not verify any of the claimed in-service stressors.  
Moreover, although the RO issued a formal finding in April 
2006 that insufficient information had been provided to 
attempt such verification, the Board finds that there are 
stressors that are potentially capable of verification.

In statements received by the RO in July 2005, the Veteran 
reported that he was stationed with 459th signal combat 
patrol.  He operated a switchboard and reports that the 
compound was bombed every night.  He stated that there were 
mortars going off and rounds flying over his head.  The 
Veteran alleged that these events were very traumatic.  In a 
September 2005 communication, the Veteran further clarified 
that he entered Vietnam through Cam Ranh Bay in June 1970.  
Moreover, in a November 2005 statement in support of the 
claim he recalled being at the Nha Trang compound in October 
1970.

Furthermore, the Veteran contends that he was sent to patrol 
a radio tower at the nearby Hon Tre Island in October 1970.  
During this time, the Veteran alleged being engaged in night 
fire, during which he saw a friend, PFC Roach, get shot in 
the leg.  The Veteran stated that this event still affected 
him and he reported waking up shaking with cold sweats due to 
the memory.

Based on a review of the record, it does not appear that the 
RO requested the unit records to locate corroborative 
evidence of the Veteran's asserted stressors.  Therefore, a 
request should be made to the U.S. Army and Joint Services 
Records Research Center (JSRRC), or other appropriate source, 
to obtain unit records for the 459th Signal Battalion for the 
year 1970.  Again, the objective of the research request is 
to determine any combat or attacks that occurred where the 
Veteran's unit was situated during the times identified.  
Moreover, an attempt should be made to verify through all 
appropriate sources any injury to a PFC Roach in the 459th 
Signal Battalion between June and October of 1970.  

Further, if JSRRC or any other appropriate department is able 
to corroborate the Veteran's claimed in-service stressors, it 
must them be determined whether such stressors are clinically 
considered to be of sufficient severity to warrant a valid 
diagnosis of PTSD.  The descriptive definition of a stressor 
in the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) 
(DSM-IV) provides that a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  If the Veteran's claimed in-service 
stressor can be independently corroborated, it must be 
clinically evaluated in accordance with the provisions of 
DSM-IV.

In the event that a stressor is verified, further psychiatric 
evaluation will be necessary, both to determine the validity 
of a diagnosis and to indicate whether such diagnosis is due 
to a verified in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the Veteran's 
stressor statements involving mortar 
attacks at the compound in Nha Trang and 
engaging in fire at Hon Tre Island during 
the period encompassing June and October 
1970.  The request should specifically 
indicate the units identified by the 
Veteran, and should be submitted to the 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3808.  Along with such summary, a 
copy of the Veteran's DD Form 214, and all 
relevant service information should be 
sent, and the JSRRC should be requested to 
attempt to verify the Veteran's claims of 
the stressful events.

2.  If and only if a stressor event is 
verified, a VA psychiatric examination 
should be scheduled.  The VA examiner 
should state whether, based on the 
corroboration of an in-service stressful 
event, the Veteran now has a diagnosis of 
PTSD that conforms to the DSM I-IV based 
on a military stressor.  If so, the 
examiner should identify the verified 
stressor that serves as the basis for the 
PTSD diagnosis.  Any opinion offered 
should be accompanied by a clear 
rationale, consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with such examination, and 
the examiner must indicate that such 
review occurred.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case (SSOC).  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate SSOC 
and be provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


